Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtefeld U.S. Patent 5,213,547.
Claim 1, Lochtefeld, in Figs. 4b and 4c, clearly shows a channel (25, 27) within which a vehicle travel (see Abstract); a plurality of fluid spray sources (24) positioned to spray at least a primary fluid (from source 24b) into the channel, a second fluid (from source 24a) is injected into the primary fluid to modify at least one of a pressure and a velocity fluid, causing a mixture of the primary and second fluids (middle water flow) to exit at least one of the fluid spray sources.

	Claims 10 and 11, wherein the channel is upwardly angled (Fig. 10) and horizontal (Fig. 4c), the flow of the fluid spray sources has a force sufficient to accelerate the vehicle along channel.
	Claim 13, the system of Lochtefeld is adapted to inject second fluid for at least one pair of fluid spray sources, each of the fluid spray sources in the at least one pair being positioned on opposite sides of the channel (see Fig. 1c).
Claims 14 and 15, at least one manifold (col. 12, line 15) for supplying primary fluid to the fluid spray sources, the manifold includes at least one primary inlet (valve 23) and a respective primary fluid outlet (28) (Fig. 1a); and the system is adapted to inject the secondary fluid between at least one of the primary fluid outlet and the corresponding fluid spray source.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld in view of Gold et al U.S. Patent 5,540,622.
Claims 3-5, it is noted that Lochtefeld fails to teach the use of air as the secondary fluid as claimed.  However, Gold et al discloses a waterslide comprising a channel, a plurality of spray sources (28) to injecting a primary fluid such as water into the channel (water flow in Fig. 6), and a secondary fluid such as air (col. 4, lines 34-43) causing a mixture of the primary and secondary fluids; and an air compressor (30) to supply pressurized air as the secondary fluid.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the secondary fluid of Lochtefeld with the air and the air compressor as taught by Gold et al for the purpose of allowing the adjustability of the pressure and/or velocity of the primary fluid.  As for claim 5, it is noted that Gold et al does not disclose the use of an air dryer as claimed.  However, the use of the air dryer as claimed is considered an equivalent of the air compressor (30) as taught by Gold et al and it would have been a mechanical expediency to one of ordinary skill in the art to substitute the air compressor with any equivalent air dryer as claimed to accommodate any particular play environment.  The same explanation is also applicable for the equivalent method claims 21-23.
Claims 16-20, 26-28 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld.
Claims 16-18 and 33-35, it is noted that Lochtefeld fails to teach the specific injection pressure as claimed.  However, such specific pressure difference and 
As for the method claims 19-20, 26-28 and 30-32, they merely contain obvious steps of affecting motion of an amusement ride vehicle using the structural components as set forth in the corresponding claims 1, 2, 10-11, 13-15 as explained above.
Claims 8, 9, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld in view of Hunter US 2016/0136527.
It is noted that Lochtefeld fails to teach the use of first and second sensors as claimed.  However, Hunter discloses an amusement ride and vehicle control includes a first sensor (A) adapted to detect when the vehicle enter a zone of the channel (see Fig. 1); at least one valve (40) associated with injecting the second fluid; and a controller (38) in communication with the first sensor and the valve, the controller being adapted to selectively open the valve and permit injection of the secondary fluid in response to the vehicle entering the zone [0058]-[0059];
a second sensor (B) adapted to detect when the vehicle exits the zone of the channel, the controller being in communication with the second sensor and being adapted to close the valve to cease injection of the second fluid in response to the vehicle exiting the zone [0058]-[0059].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Lochtefeld with the first and second sensors, and the controller as taught by Hunter for the .

Claims 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld in view of Dorendorf et al U.S. Patent 7,073,734.
It is noted that Lochtefeld fails to teach the use of a Venturi tube as claimed.  However, Dorendorf et al discloses the use of a spraying device utilizing an air compressor (12) in combination with a Venturi nozzle (18) for supplying air.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Lochtefeld with the teachings of Dorendorf for the advantage of sufficiently supplying and regulating the secondary fluid. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on a new primary reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711